DETAILED ACTION

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 10, 12, 13, 14, 16, 18, 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Koike et al. (Publication: US 2015/0213586 A1) in view of Osman et al. (Publication: 2014/0364212 A1), Ito (Patent: US 6597819 B1) .

Regarding claim 1, Koike discloses an image data transmission method comprising ([0199], Fig. 11 - The image displaying system includes an imaging apparatus and a display apparatus for transmission): 
[[generating]] a graphics image and an alpha image ([0107] FIG. 4E shows an example of the display image 16. The display image 16 shown in FIG. 4E is a brightness-limited image in which a dynamic range of an alpha composite image obtained by combining the graphic image shown in FIG. 4C on the base image 1 shown in FIG. 4A is extended using the corrected brightness ratio information 10 shown in FIG. 4D.);
Wherein the graphics image comprises one frame ([0107] – as shown in Fig. 4C, graphic image is one frame.).
Wherein the alpha image comprises an alpha value for each pixel in the graphics image ([0063] - In the present embodiment, the graphic image 8 is an image having a set transparency. The alpha value 3 is a value representing transparency of the graphic image 8. In the present embodiment, the pixel value of the base image 1 and the pixel value of the graphic image 8 are weighted by weights in accordance with the alpha value 3 and then composited. Accordingly, an image in which the graphic image 8 having a set transparency is combined on the base image 1 is obtained. In the present embodiment, the alpha value 3 is set for each pixel position of the base image 1 and weighted composition is performed for each pixel position of the base image 1. In the present embodiment, the alpha value 3 can take a value equal to or larger than zero and equal to or smaller than 1. In addition, by adding up a value obtained by multiplying a pixel value of the base image 1 by an alpha value and a value obtained by multiplying a pixel value of the graphic image by (1 -alpha value), a pixel value of an image after weighted composition is calculated. Therefore, when the alpha value 3=1, the pixel value of the base image 1 becomes the pixel value of the image after weighted composition, and when the alpha value 3=0, the pixel value of the graphic image 8 becomes the pixel value of the image after weighted composition.
That is base image involves the alpha value 3 in each pixel in the graphic image.), and
Wherein the alpha value represents a transparency of a pixel in the graphics image ([0083], [0113] – graphic image having transparency pixel, alpha value, that can be corrected. );
Generating merging data for forming a display image ([0063], [0107] - FIG. 4E shows an example of the display image 16. The display image 16 shown in FIG. 4E is a brightness-limited image in which a dynamic range of an alpha composite image obtained by combining the graphic image shown in FIG. 4C on the base image 1 shown in FIG. 4A is extended using the corrected brightness ratio information 10 shown in FIG. 4D.
by adding up a value obtained by multiplying a pixel value of the base image 1 by an alpha value and a value obtained by multiplying a pixel value of the graphic image by (1 -alpha value), a pixel value of an image after weighted composition is calculated. Therefore, when the alpha value 3=1, the pixel value of the base image 1 becomes the pixel value of the image after weighted composition, and when the alpha value 3=0, the pixel value of the graphic image 8 becomes the pixel value of the image after weighted composition.),
Wherein the joining data includes data for merging the graphics image and the alpha image into a single plane ([0063] - In the present embodiment, the graphic image 8 is an image having a set transparency. The alpha value 3 is a value representing transparency of the graphic image 8. In the present embodiment, the pixel value of the base image 1 and the pixel value of the graphic image 8 are weighted by weights in accordance with the alpha value 3 and then composited. Accordingly, an image in which the graphic image 8 having a set transparency is combined on the base image 1 is obtained. In the present embodiment, the alpha value 3 is set for each pixel position of the base image 1 and weighted composition is performed for each pixel position of the base image 1. In the present embodiment, the alpha value 3 can take a value equal to or larger than zero and equal to or smaller than 1. In addition, by adding up a value obtained by multiplying a pixel value of the base image 1 by an alpha value and a value obtained by multiplying a pixel value of the graphic image by (1 -alpha value), a pixel value of an image after weighted composition is calculated. Therefore, when the alpha value 3=1, the pixel value of the base image 1 becomes the pixel value of the image after weighted composition, and when the alpha value 3=0, the pixel value of the graphic image 8 becomes the pixel value of the image after weighted composition.) 
Koike discloses merging data as stated above.
However Koike does not disclose generating [[a graphics image and an alpha image ]]; transmitting the data to a display apparatus.
Osman discloses generating [[a graphics image and an alpha image ]] ([0032] The game cloud 102 includes a coder/decoder (codec) 112 and a stream buffer 114. The stream buffer 114 stores a stream of media data 116, which is generated upon execution of a game program 117. The media data 116 includes virtual environment data, virtual game object data, a combination thereof, etc. The virtual environment data is used to generate a virtual environment of a game and the virtual game object data is used to generate one or more virtual game objects.);
Without overlap between the [[graphics image and the alpha image]] ( [0130], Figs 3 - scene is display on a flat panel, Set in non transparent mode, and no visual image is added thus “without overlap” can be read on.);
transmitting the data to a display apparatus ([0016], [0028] to [0029], [0124] - As shown in Figs. 1, communication channels (e.g. communication circuit) outputs the data. HMD and Game cloud are communications with compressed data and generated the display image as shown in Figs. 3 ).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Koike with generating [[a graphics image and an alpha image ]]; transmitting the data to a display apparatus as taught by Osman. The motivation for doing so richer experience can be allowed as taught by Osman in paragraph(s) [0007]. 
Koike in view of Osman do not, Ito does disclose
[[Alpha image]] only comprises an alpha value (column 1 lines 50 to 60  - only the image whose alpha value is 1 remain.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Koike in view of Osman with only comprises an alpha value as taught by Ito. The motivation for doing so the blend can be performed in a more natural manner as taught by Ito. 

Regarding claim 12, Koike in view of Osman, Ito disclose all the limitations of claim 1 including display image.
Koike discloses generating data for merging and generates the image to be merged ([0017], [0062] to [0065], [0083], Fig. 11 - imaging apparatus including compositing unit, configured to generate a combined image in which a graphic image is combined on a non -combined image. alpha value is a value of each pixel representing transparency of the image and image having a set transparency is combined on the base image is obtained as an alpha composite image for displaying.
[0017], [0063], [0200], Fig. 11 – circuity operation by the compositing unit is configured to combined images captured by the camera with the alpha value is used for combining the data and in which a graphic image is combined on a non -combined image to generated a combine image.)
Osman discloses by the display apparatus, acquiring information of a position and a posture of an imaging target, wherein predicts a position and a posture of the imaging target after a predetermined period of time on a basis of the information of the position and the posture of the display apparatus and generates the display image so as to correspond to a result of the prediction ([0011] In one embodiment, a method for executing a game presented on a screen of a head mounted display, is disclosed. The method includes executing a game. In response to the execution of the game, interactive scenes of the game are rendered on the screen of the HMD. Images of the HMD worn by a user are received. The images of the HMD are used to identify a first spatial position of the HMD relative to a capture location that is directed toward the user. Images of a controller held by the user are received. The images of the controller are used to identify a second spatial position of the controller relative to the capture location. The controller provides input to at least partially drive interaction within the game being executed. Images are received that identify a shift in gaze direction of the user viewing the interactive scenes of the game presented on the screen of the HMD. Real-world images that are in line with the shifted gaze direction of the user, are received. The real-world images are captured from a forward direction of the HMD. In response to a detection of the shift in the gaze direction, a portion of the screen is transitioned to a semi-transparent mode. The transition causes at least a portion of the captured real-world images to be presented in the portion of the screen rendering the interactive scenes. The semi-transparent mode is discontinued after a period of time.
[0030], [0069] - identify coordinates of position A (X.sub.a, Y.sub.a, Z.sub.a) and coordinates of position B for (X.sub.b, Y.sub.b, Z.sub.b). In addition to the coordinates of the coordinate plane, the images of the observation camera may be used to determine the pitch, the yaw and the roll to generate the six-axis data for the devices.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Koike with by the display apparatus, acquiring information of a position and a posture of an imaging target, wherein predicts a position and a posture of the imaging target after a predetermined period of time on a basis of the information of the position and the posture of the display apparatus and generates the display image so as to correspond to a result of the prediction as taught by Osman. The motivation for doing so richer experience can be allowed as taught by Osman in paragraph(s) [0007]. 

Regarding claim 13, Koike in view of Osman, Ito disclose all the limitations of claim 1 including merging data and display apparatus.
Koike discloses wherein the generating data for merging represents an a value on the image plane on a basis of information relating to a range representing the a value, which is shared with the apparatus ([0017], [0062] to [0065], [0083], [0095], [0096], [0140], [0222], Fig. 11 - generate a combined image in which a graphic image is combined on a non -combined image. alpha value is a value of each pixel representing transparency of the image and image having a set transparency is combined on the base image is obtained as an alpha composite image for displaying.
the pixel value control unit determines whether or not the alpha value is larger than zero for each pixel position in the base image. determines that a pixel position at which the alpha value 3 is larger than zero is a position in the region of the graphic image (a graphic combined position) and performs the process of S4. In addition, the pixel value control unit determines that a pixel position at which the alpha value 3 is zero is a position outside the region of the graphic image (a graphic non-combined position). Subsequently, with respect to a graphic non-combined position, the pixel value control unit outputs a same value as the value of the brightness ratio information to the display image generating unit as the value of the corrected brightness ratio information of the graphic non-combined position without performing the process of S4 the inverse tone map 201 is corrected so that a combined image in which display brightness in a region of a graphic image is limited to a first threshold or lower is obtained in a similar manner to the first embodiment. the pixel value control unit outputs the inverse tone map after correction as a corrected inverse tone map, a plurality of inverse tone maps are prepared in advance and one of the plurality of inverse tone maps is selected as the corrected inverse tone map 213. an inverse tone map capable of reducing display brightness (display brightness as calculated by the display brightness calculating unit) in the region of the graphic image to the brightness threshold or lower is selected as the corrected inverse tone map. restricting a region in which brightness is reduced to a part of an image enables display quality in other regions to be maintained thus “range” can be read on.
[0199], Fig. 11 - The image displaying system includes an imaging apparatus and image transmitted to a display apparatus for transmission that generate the images. 
Fig. 17 shows different regions.

    PNG
    media_image1.png
    437
    556
    media_image1.png
    Greyscale

).

Regarding claim 14, Koike in view of Osman, Ito disclose all the limitations of claim 13 including merging data. 
Koike discloses wherein the generating data represents an a value on the image plane on a basis of a map in which a range representative of the a value is represented on the image plane ([0139], [0144] – the display brightness calculating unit calculates display brightness (estimated value) of an HDR image in which the dynamic range of the alpha composite image is extended using the inverse tone map. The HDR image in which the dynamic range of the alpha composite image is extended using the inverse tone map is a combined image in which the graphic image is combined on a non -combined image that is an HDR image.
A display image generating unit generates a display image 16 by extending a dynamic range of the alpha composite image using the corrected inverse tone map. Specifically, the display image generating unit converts a pixel value of the alpha composite image using the corrected inverse tone map for each pixel of the alpha composite image . Accordingly, a pixel value of the display image is obtained. By using the corrected inverse tone map, a brightness-limited image that is a combined image in which brightness in the region of the graphic image is limited to the first threshold or lower is generated as the display image thus “range” can be read on.).

Regarding claim 16, Koike in view of Osman, Ito disclose all the limitations of claim 1.
Koike discloses wherein the generating data for merging represents, on the image plane, an a value in a region of a predetermined range including a figure represented by the merging from within the display image ([0066], [0095], [0096], [0107], Figs. 4, Fig, 17 - Moreover, the alpha value 3 may be set for each region. The alpha value 3 may be set only for pixel positions of the graphic image 8. One common alpha value 3 may be set for all pixel positions in the graphic image 8. As for pixel positions other than the pixel positions in the graphic image 8, a pixel value of the base image 1 may be used as a pixel value of the image after weighted composition without performing a computation for weighted composition.
The pixel value control unit 4 determines whether or not the alpha value 3 is larger than zero for each pixel position in the base image 1 (S3). The pixel value control unit 4 determines that a pixel position at which the alpha value 3 is larger than zero is a position in the region of the graphic image (a graphic combined position) and performs the process of S4. In addition, the pixel value control unit 4 determines that a pixel position at which the alpha value 3 is zero is a position outside the region of the graphic image (a graphic non -combined position).
FIG. 4E shows an example of the display image 16. The display image 16 shown in FIG. 4E is a brightness-limited image in which a dynamic range of an alpha composite image obtained by combining the graphic image shown in FIG. 4C on the base image 1 shown in FIG. 4A is extended using the corrected brightness ratio information 10 shown in FIG. 4D. FIG. 4E shows that brightness of the region of the graphic image is prevented from rising excessively. Specifically, the brightness of the region of the graphic image is limited to the first threshold or lower. More specifically, brightness of the high-brightness image section 100 is limited to the first threshold or lower.
Fig. 17 shows different regions.

    PNG
    media_image1.png
    437
    556
    media_image1.png
    Greyscale

).

Regarding claim 18, Koike discloses a content processing apparatus comprising ([0199], Fig. 11 - The image displaying system includes an imaging apparatus and a display apparatus.): 
an image drawing unit configured to generate ([0017], [0063], [0200], Fig. 11 – circuity operation by the compositing unit is configured to combined images captured by the camera with the alpha value is used for combining the data and in which a graphic image is combined on a non -combined image to generated a combine image.); 
a merge information integration unit configured to generate data for joining ([0017], [0062] to [0065], [0083], Fig. 11 - imaging apparatus including compositing unit, configured to generate a combined image in which a graphic image is combined on a non -combined image. alpha value is a value of each pixel representing transparency of the image and image having a set transparency is combined on the base image is obtained as an alpha composite image for displaying.); and 
the data for merging ([0199], Fig. 11 – units, operating before proceed to compositing unit for combining images, in Fig. 11 to output images for merging.); 
However Koike does not disclose the display apparatus including a camera; a communication unit configured to output the data.
Osman discloses the display apparatus including a camera ([0030]- a digital camera on HMD.) ; 
a communication unit configured to output the data ([0016], [0029] - As shown in Figs. 1, communication channels (e.g. communication circuit) outputs the data).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Koike with the display apparatus including a camera; a communication unit configured to output the data as taught by Osman. The motivation for doing so richer experience can be allowed as taught by Osman in paragraph(s) [0007]. 
Additional Rejections, see claim 1.

Regarding claim 20, Koike discloses a display comprising ([0199], Fig. 11 - The image displaying system includes an imaging apparatus and a display apparatus.): 
wherein the image processing integrated circuit forms a display image by joining the captured image and the alpha image using the merging data ([0016], [0028] to [0029], [0124] - As shown in Figs. 1, communication channels (e.g. communication circuit) outputs the data. HMD and Game cloud are communications with compressed data and generated the display image as shown in Figs. 3 .
[0063], [0107] - FIG. 4E shows an example of the display image 16. The display image 16 shown in FIG. 4E is a brightness-limited image in which a dynamic range of an alpha composite image obtained by combining the graphic image shown in FIG. 4C on the base image 1 shown in FIG. 4A is extended using the corrected brightness ratio information 10 shown in FIG. 4D.
In the present embodiment, the graphic image 8 is an image having a set transparency. The alpha value 3 is a value representing transparency of the graphic image 8. In the present embodiment, the pixel value of the base image 1 and the pixel value of the graphic image 8 are weighted by weights in accordance with the alpha value 3 and then composited. Accordingly, an image in which the graphic image 8 having a set transparency is combined on the base image 1 is obtained. In the present embodiment, the alpha value 3 is set for each pixel position of the base image 1 and weighted composition is performed for each pixel position of the base image 1. In the present embodiment, the alpha value 3 can take a value equal to or larger than zero and equal to or smaller than 1. In addition, by adding up a value obtained by multiplying a pixel value of the base image 1 by an alpha value and a value obtained by multiplying a pixel value of the graphic image by (1 -alpha value), a pixel value of an image after weighted composition is calculated. Therefore, when the alpha value 3=1, the pixel value of the base image 1 becomes the pixel value of the image after weighted composition, and when the alpha value 3=0, the pixel value of the graphic image 8 becomes the pixel value of the image after weighted composition.). 
However Koike does not disclose a display panel configured to output the merged.
Osman discloses a head-mounted display ([0030]- a digital camera on HMD.) ; 
an image processing integrated circuit configured to receive, from an external apparatus, data ([0016], [0028] to [0029], [0124] - As shown in Figs. 1, communication channels (e.g. communication circuit) outputs the data. HMD and Game cloud are communications with compressed data and generated the display image as shown in Figs. 3 .);
a display panel configured to output the display image ([0016], [0028] to [0029], [0124] - As shown in Figs. 1, communication channels (e.g. communication circuit) outputs the data. HMD and Game cloud are communications with compressed data and generated the display image as shown in Figs. 3).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Koike in view of Osman, Ito with a head-mounted display ; an image processing integrated circuit configured to receive, from an external apparatus, data; a display panel configured to output the merged as taught by Osman. The motivation for doing so richer experience can be allowed as taught by Osman in paragraph(s) [0007].
Remaining rejections, see claim 1.

Regarding claim 22, Koike in view of Osman, Ito disclose all the limitations of claim 20.
Koike discloses wherein the image processing integrated circuit analyzes the captured image to acquire information of an imaging target ([0017], [0063], [0200], Fig. 11 – circuity operation by the compositing unit is configured to combined images captured by the camera with the alpha value is used for combining the data and in which a graphic image is combined on a non -combined image to generated a combine image.
the pixel value control unit 4 corrects the brightness ratio information 2 based on the alpha value 3 and the display brightness information 7. In the present embodiment, the brightness ratio information 2 is corrected so that a combined image is obtained in which display brightness in a region of the graphic image is limited to a first threshold or lower
the alpha value 3 can take a value equal to or larger than zero and equal to or smaller than 1. In addition, by adding up a value obtained by multiplying a pixel value of the base image 1 by an alpha value and a value obtained by multiplying a pixel value of the graphic image by (1 -alpha value), a pixel value of an image after weighted composition is calculated. Therefore, when the alpha value 3=1, the pixel value of the base image 1 becomes the pixel value of the image after weighted composition, and when the alpha value 3=0, the pixel value of the graphic image 8 becomes the pixel value of the image after weighted composition.
the alpha value 3 may be set only for pixel positions of the graphic image 8. One common alpha value 3 may be set for all pixel positions in the graphic image 8. As for pixel positions other than the pixel positions in the graphic image 8, a pixel value of the base image 1 may be used as a pixel value of the image after weighted composition without performing a computation for weighted composition.
[0199], Fig. 11 - The image displaying system includes an imaging apparatus and image transmitted to a display apparatus for transmission that generate the images. 
Fig. 17 shows different regions.

    PNG
    media_image1.png
    437
    556
    media_image1.png
    Greyscale
)
Osman discloses acquire information of a position and a posture of an imaging target ([0011] In one embodiment, a method for executing a game presented on a screen of a head mounted display, is disclosed. The method includes executing a game. In response to the execution of the game, interactive scenes of the game are rendered on the screen of the HMD. Images of the HMD worn by a user are received. The images of the HMD are used to identify a first spatial position of the HMD relative to a capture location that is directed toward the user. Images of a controller held by the user are received. The images of the controller are used to identify a second spatial position of the controller relative to the capture location. The controller provides input to at least partially drive interaction within the game being executed. Images are received that identify a shift in gaze direction of the user viewing the interactive scenes of the game presented on the screen of the HMD. Real-world images that are in line with the shifted gaze direction of the user, are received. The real-world images are captured from a forward direction of the HMD. In response to a detection of the shift in the gaze direction, a portion of the screen is transitioned to a semi-transparent mode. The transition causes at least a portion of the captured real-world images to be presented in the portion of the screen rendering the interactive scenes. The semi-transparent mode is discontinued after a period of time. 
[0030], [0069] - identify coordinates of position A (X.sub.a, Y.sub.a, Z.sub.a) and coordinates of position B for (X.sub.b, Y.sub.b, Z.sub.b). In addition to the coordinates of the coordinate plane, the images of the observation camera may be used to determine the pitch, the yaw and the roll to generate the six-axis data for the devices. ); 
transmits the information to the external apparatus ([0016], [0029] - As shown in Figs. 1, communication channels (e.g. communication circuit) outputs the data).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Koike in view of Osman, Ito with discloses acquire information of a position and a posture of an imaging target; transmits the information to the external apparatus as taught by Osman. The motivation for doing so richer experience can be allowed as taught by Osman in paragraph(s) [0007]. 

	
Regarding claim 24, Koike discloses a content processing system comprising: ([0199], Fig. 11 - The image displaying system includes an imaging apparatus and a display apparatus.) 
a display apparatus ([0199], Fig. 11 - a display apparatus.); and 	
a content processing apparatus configured to generate an image to be displayed on the display apparatus ([0017], [0062] to [0065], [0083], Fig. 11 - imaging apparatus including compositing unit to generate an image to be displayed.); 
the content processing apparatus including a merge data generation unit configured to generate alpha value representative of a transparency of a pixel of the image ([0017], [0062] to [0065], [0083], Fig. 11 - imaging apparatus including compositing unit, configured to generate a combined image in which a graphic image is combined on a non -combined image. alpha value is a value of each pixel representing transparency of the image and image having a set transparency is combined on the base image is obtained as an alpha composite image for displaying. ), and 
the data for merging ([0199], Fig. 11 – units, operating before proceed to compositing unit for combining images, in Fig. 11 to output images for merging.); 
including a camera configured to image an actual space ([0200] - camera is included to capture image of the surrounding. ), 
an image processing integrated circuit configured to join the alpha image with the captured image using the merge data to generate a display image  ([0017], [0063], [0200], Fig. 11 – circuity operation by the compositing unit is configured to combined images captured by the camera with the alpha value is used for combining the data and in which a graphic image is combined on a non -combined image to generated a combine image. ([0016], [0028] to [0029], [0124] - As shown in Figs. 1, communication channels (e.g. communication circuit) outputs the data. HMD and Game cloud are communications with compressed data and generated the display image as shown in Figs. 3 .
[0063], [0107] - FIG. 4E shows an example of the display image 16. The display image 16 shown in FIG. 4E is a brightness-limited image in which a dynamic range of an alpha composite image obtained by combining the graphic image shown in FIG. 4C on the base image 1 shown in FIG. 4A is extended using the corrected brightness ratio information 10 shown in FIG. 4D.
In the present embodiment, the graphic image 8 is an image having a set transparency. The alpha value 3 is a value representing transparency of the graphic image 8. In the present embodiment, the pixel value of the base image 1 and the pixel value of the graphic image 8 are weighted by weights in accordance with the alpha value 3 and then composited. Accordingly, an image in which the graphic image 8 having a set transparency is combined on the base image 1 is obtained. In the present embodiment, the alpha value 3 is set for each pixel position of the base image 1 and weighted composition is performed for each pixel position of the base image 1. In the present embodiment, the alpha value 3 can take a value equal to or larger than zero and equal to or smaller than 1. In addition, by adding up a value obtained by multiplying a pixel value of the base image 1 by an alpha value and a value obtained by multiplying a pixel value of the graphic image by (1 -alpha value), a pixel value of an image after weighted composition is calculated. Therefore, when the alpha value 3=1, the pixel value of the base image 1 becomes the pixel value of the image after weighted composition, and when the alpha value 3=0, the pixel value of the graphic image 8 becomes the pixel value of the image after weighted composition. ) , and 
a display panel configured to output the display image ([0018], [0068], [0086] - an outputting unit configured to output the combined image. A display image to be used for display on a display panel. a display panel outputs the combined image.) .
Koike discloses merging data as stated above.
However Koike does not disclose the display apparatus including a camera; a captured image; communication unit configured to output the data.
Osman discloses the display apparatus including a camera ([0030]- a digital camera on HMD.) ; 
captured image ([0030]- a digital camera on HMD.);
a communication unit configured to output the data ([0016], [0029] - As shown in Figs. 1, communication channels (e.g. communication circuit) outputs the data)’
without overlap between the graphics image and the alpha image ( [0130], Figs 3 - scene is display on a flat panel, Set in non transparent mode, and no visual image is added thus “without overlap” can be read on.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Koike with the display apparatus including a camera; a communication unit configured to output the data as taught by Osman. The motivation for doing so richer experience can be allowed as taught by Osman in paragraph(s) [0007]. 
Remaining rejections, see claim 1

Claims 2, 19, 21, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Koike et al. (Publication: US 2015/0213586 A1) in view of Osman et al. (Publication: 2014/0364212 A1), Ito (Patent: US 6597819 B1)  and Tanizoe (Publication: 2010/0045831 A1).

Regarding claim 2, Koike in view of Osman, Ito disclose all the limitations of claim 1 including graphics image and display image.
Osman discloses of an eyepiece of a head mounted display (HMD) ([0016], [0028] to [0029], [0124] - As shown in Figs. 1, communication channels (e.g. communication circuit) outputs the data. HMD with eyepiece and Game cloud are communications with compressed data and generated the display image as shown in Figs. 3). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Koike with an eyepiece of a head mounted display (HMD) as taught by Osman. The motivation for doing so richer experience can be allowed as taught by Osman in paragraph(s) [0007]. 
However Koike in view of Osman, Ito do not disclose wherein the reverse distortion is applied to the image prior to generating the display image, wherein the reverse distortion corrects for chromatic aberration . 
Tanizone discloses wherein the reverse distortion is applied to the image prior to generating another image ( [0022], ([0030] - and a color arrangement reverse-conversion unit operable to convert reversely the color arrangement pattern of the image data processed prior to color conversion of an image. ),
wherein the reverse distortion corrects for chromatic aberration ([0060] [0022], ([0030] - and a color arrangement reverse-conversion unit operable to convert reversely the color arrangement pattern of the image data processed prior to color conversion of an image.
In the example shown in FIGS. 4A to 4I, image enlargement processing is executed as the predetermined processing performed by the image processing unit 106, but the predetermined processing is not limited thereto. As the predetermined processing, correction may be made on aberrations including distortion aberrations and chromatic aberration. The correction of aberration is carried out by partially enlarging/reducing image data.) 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Koike with wherein the reverse distortion is applied to the image prior to generating the display image, wherein the reverse distortion corrects for chromatic aberration as taught by Tanizone. The motivation for doing so the correction can be performed more efficiently as taught by Tanizone in paragraph(s) [0011]. 

Regarding claim 19, Koike in view of Osman, Ito disclose all the limitations of claim 18 including graphics image.
Koike discloses wherein the image drawing unit adds, to image ([0017], [0062] to [0065], [0083], [0095], [0096], [0140], [0222], Fig. 11 - generate a combined image in which a graphic image is combined on a non -combined image. alpha value is a value of each pixel representing transparency of the image and image having a set transparency is combined on the base image is obtained as an alpha composite image for displaying.
the pixel value control unit determines whether or not the alpha value is larger than zero for each pixel position in the base image. determines that a pixel position at which the alpha value 3 is larger than zero is a position in the region of the graphic image (a graphic combined position) and performs the process of S4. In addition, the pixel value control unit determines that a pixel position at which the alpha value 3 is zero is a position outside the region of the graphic image (a graphic non-combined position). Subsequently, with respect to a graphic non-combined position, the pixel value control unit outputs a same value as the value of the brightness ratio information to the display image generating unit as the value of the corrected brightness ratio information of the graphic non-combined position without performing the process of S4 the inverse tone map 201 is corrected so that a combined image in which display brightness in a region of a graphic image is limited to a first threshold or lower is obtained in a similar manner to the first embodiment. the pixel value control unit outputs the inverse tone map after correction as a corrected inverse tone map, a plurality of inverse tone maps are prepared in advance and one of the plurality of inverse tone maps is selected as the corrected inverse tone map 213. an inverse tone map capable of reducing display brightness (display brightness as calculated by the display brightness calculating unit) in the region of the graphic image to the brightness threshold or lower is selected as the corrected inverse tone map. restricting a region in which brightness is reduced to a part of an image enables display quality in other regions to be maintained.
[0199], Fig. 11 - The image displaying system includes an imaging apparatus and image transmitted to a display apparatus for transmission that generate the images. 
Fig. 17 shows different regions.

    PNG
    media_image1.png
    437
    556
    media_image1.png
    Greyscale
). 
Remaining rejections, please see claim 2.

Regarding claim 21, Koike in view of Osman, Ito disclose all the limitations of claim 20, including captured image and merged image.
Osman discloses when the image is viewed ([0032] The game cloud 102 includes a coder/decoder (codec) 112 and a stream buffer 114. The stream buffer 114 stores a stream of media data 116, which is generated upon execution of a game program 117. The media data 116 includes virtual environment data, virtual game object data, a combination thereof, etc. The virtual environment data is used to generate a virtual environment of a game and the virtual game object data is used to generate one or more virtual game objects.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Koike with when the image is viewed as taught by Osman. The motivation for doing so richer experience can be allowed as taught by Osman in paragraph(s) [0007]. 
However Koike in view of Osman, Ito do not disclose wherein the image processing integrated circuit adds reverse distortion to the image to correct for chromatic aberration .
Tanizone discloses wherein the image processing integrated circuit adds reverse distortion to the image to correct for chromatic aberration ([0060] [0022], ([0030] - and a color arrangement reverse-conversion unit of the apparatus operable to convert reversely the color arrangement pattern of the image data processed prior to color conversion of an image.
In the example shown in FIGS. 4A to 4I, image enlargement processing is executed as the predetermined processing performed by the image processing unit 106, but the predetermined processing is not limited thereto. As the predetermined processing, correction may be made on aberrations including distortion aberrations and chromatic aberration. The correction of aberration is carried out by partially enlarging/reducing image data.) 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Koike with wherein the image processing integrated circuit adds reverse distortion to the image to correct for chromatic aberration as taught by Tanizone. The motivation for doing so the correction can be performed more efficiently as taught by Tanizone in paragraph(s) [0011]. 

Regarding claim 25, Koike in view of Osman, Ito disclose all the limitations of claim 1 including graphics image and display image.
Koike discloses wherein the generating merging data embeds, to the graphics image, the alpha value into a region in which the graphics image is not represented due to distortion on the image plane ([0063] - In the present embodiment, the graphic image 8 is an image having a set transparency. The alpha value 3 is a value representing transparency of the graphic image 8. In the present embodiment, the pixel value of the base image 1 and the pixel value of the graphic image 8 are weighted by weights in accordance with the alpha value 3 and then composited. Accordingly, an image in which the graphic image 8 having a set transparency is combined on the base image 1 is obtained. In the present embodiment, the alpha value 3 is set for each pixel position of the base image 1 and weighted composition is performed for each pixel position of the base image 1. In the present embodiment, the alpha value 3 can take a value equal to or larger than zero and equal to or smaller than 1. In addition, by adding up a value obtained by multiplying a pixel value of the base image 1 by an alpha value and a value obtained by multiplying a pixel value of the graphic image by (1 -alpha value), a pixel value of an image after weighted composition is calculated. Therefore, when the alpha value 3=1, the pixel value of the base image 1 becomes the pixel value of the image after weighted composition, and when the alpha value 3=0, the pixel value of the graphic image 8 becomes the pixel value of the image after weighted composition thus .
[0107] FIG. 4E shows an example of the display image 16. The display image 16 shown in FIG. 4E is a brightness-limited image in which a dynamic range of an alpha composite image obtained by combining the graphic image shown in FIG. 4C on the base image 1 shown in FIG. 4A is extended using the corrected brightness ratio information 10 shown in FIG. 4D. FIG. 4E shows that brightness of the region of the graphic image is prevented from rising excessively. Specifically, the brightness of the region of the graphic image is limited to the first threshold or lower. More specifically, brightness of the high-brightness image section 100 is limited to the first threshold or lower “distortion”.
[0086] The display image generating unit 15 generates a display image 16 by extending a dynamic range of the alpha composite image 14 using the corrected brightness ratio information 10. Specifically, the display image generating unit 15 multiplies a pixel value of the alpha composite image 14 by a value of the corrected brightness ratio information 10 for each pixel of the alpha composite image 14. Accordingly, a pixel value of the display image 16 is calculated. For example, when the pixel value of the alpha composite image 14 is 150 and the value of the corrected brightness ratio information 10 is 1.5, 225 is calculated as the pixel value of the display image 16. By using the corrected brightness ratio information 10, as the display image, a brightness-limited image that is a combined image in which brightness in the region of the graphic image is limited to the first threshold or lower is generated. The display image generating unit 15 outputs the display image 16 to the display panel 17 thus the region in the graphics image with weight on alpha value has changed due to the combined image.
).
However Koike in view of Osman, Ito do not disclose wherein the reverse distortion is applied to the image prior to generating another image.
Tanizone discloses wherein the reverse distortion is applied to the image prior to generating another image ( [0022], ([0030] - and a color arrangement reverse-conversion unit operable to convert reversely the color arrangement pattern of the image data processed prior to color conversion of an image. ),
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Koike with wherein the reverse distortion is applied to the image prior to generating another image as taught by Tanizone. The motivation for doing so the correction can be performed more efficiently as taught by Tanizone in paragraph(s) [0011]. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Koike et al. (Publication: US 2015/0213586 A1) in view of Osman et al. (Publication: 2014/0364212 A1), Ito (Patent: US 6597819 B1)  and Aoshima (Publication: US 2009/0244651 A1).

Regarding claim 3, Koike in view of Osman, Ito disclose all the limitations of claim 1 including alpha image, display image, and single image plane.
Koike in view of Osman, Ito do not however 
Aoshima disclose wherein the image is compressed in a vertical direction or a horizontal direction before generating the another image ([0092] ], [0095], [0096] - compressed data, image, obtained by compressing a group of data arranged in a first direction of said partial image. Arranged in the vertical direction and a horizontal direction. Compressing is performed before compressed data. Furthermore, compression direction has to know first before perform compressing to another image. ) , and
wherein the graphics image is jointed to the image along a common border in
the single image plane in accordance with the merging data ([0096] FIG. 10B shows an example of a process for combining the image 901a obtained by combining the first partial image 901 and the second partial image 902, and the image 903a obtained by combining the third partial image 903 and the fourth partial image 904. At that time, the combining process is performed by using the lines 1001a and 1003a, which pass the position of the coordinate in the sub scanning direction (a horizontal direction of a sheet) of the common matching reference points 909a in two images as a border. When the decompression of the compression format is required for every several lines to obtain a boundary based on the matching reference points 909a, an area of the boundary is decompressed and the combining is performed. When the decompression is not required, the combining is performed. Unnecessary image data on the overlapping portion is eliminated. Four images are combined by using the above method.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Koike in view of Osman, Ito with wherein the image is compressed in a predetermined direction before generating the another image, and wherein the graphics image is connected to the image along a common border in the single image plane as taught by Aoshima. The motivation for doing so operation can be performed more efficiently as taught by Aoshima. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Koike et al. (Publication: US 2015/0213586 A1) in view of Osman et al. (Publication: 2014/0364212 A1), Ito (Patent: US 6597819 B1)  and Oshiman et al . (Publication: 2003/0053797 A1).

Regarding claim 4, Koike in view of Osman, Ito disclose all the limitations of claim 1 including the alpha image and the graphics image
Koike in view of Osman, Ito do not however Oshima discloses 
separately compressed before generating the display image ([0096] -  compressed signals 83a, 83b compressed in MPEG compressing units 82a, 82b. Fig. 24 – the compression is performed, optical disk before output to the display.), and 
wherein the [[alpha image and the graphics image]] are each divided into unit regions ([0246] - dividing the first and second video signals into frame groups),
wherein the display image is formed by alternately joining unit regions of the alpha image to unit region of the graphic image alternately on the single image plane ([0004] To achieve the object, in the optical disk of the invention, first, two moving pictures for right and left eye at a frame rate of 30 frames/sec each are entered, a video data unit is compiled by combining one GOP or more of images of plural frames of video data of one eye or field components of progressive image, an interleaved block consisting of said video data unit is provided so that one video data unit is recorded by one revolution or more on the track of the optical disk, the right and left video data units are recorded so as to be interleaved, that is, disposed alternately, and information of video identifier of stereoscopic video and high-quality video is recorded.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Koike in view of Osman, Ito with separately compressed before generating the display image, and wherein the [[alpha image and the graphics image]] are each divided into unit regions, wherein the display image is formed by alternately joining unit regions of the alpha image to unit region of the graphic image alternately on the single image plane as taught by Oshiman. The motivation for doing so improving image quality as taught by Oshiman. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Koike et al. (Publication: US 2015/0213586 A1) in view of Osman et al. (Publication: 2014/0364212 A1), Ito (Patent: US 6597819 B1)  and Usui (Publication: US 2012/0293706 A1).

Regarding claim 17, Koike in view of Osman, Ito disclose all the limitations of claim 1 including merging data, alpha image, and graphics image and including display apparatus.
Koike discloses wherein the generating data generates further data for merging in which a predetermined pixel value is provided to a region other than a figure to be represented by the merging in place of representing data of the a value on the image plane ([0066], [0095], [0096], [0107], Figs. 4, Fig, 17 - Moreover, the alpha value 3 may be set for each region. The alpha value 3 may be set only for pixel positions of the graphic image 8. One common alpha value 3 may be set for all pixel positions in the graphic image 8. As for pixel positions other than the pixel positions in the graphic image 8, a pixel value of the base image 1 may be used as a pixel value of the image after weighted composition without performing a computation for weighted composition.
The pixel value control unit 4 determines whether or not the alpha value 3 is larger than zero for each pixel position in the base image 1 (S3). The pixel value control unit 4 determines that a pixel position at which the alpha value 3 is larger than zero is a position in the region of the graphic image (a graphic combined position) and performs the process of S4. In addition, the pixel value control unit 4 determines that a pixel position at which the alpha value 3 is zero is a position outside the region of the graphic image (a graphic non -combined position).
FIG. 4E shows an example of the display image 16. The display image 16 shown in FIG. 4E is a brightness-limited image in which a dynamic range of an alpha composite image obtained by combining the graphic image shown in FIG. 4C on the base image 1 shown in FIG. 4A is extended using the corrected brightness ratio information 10 shown in FIG. 4D. FIG. 4E shows that brightness of the region of the graphic image is prevented from rising excessively. Specifically, the brightness of the region of the graphic image is limited to the first threshold or lower. More specifically, brightness of the high-brightness image section 100 is limited to the first threshold or lower.
Fig. 17 shows different regions.

    PNG
    media_image1.png
    437
    556
    media_image1.png
    Greyscale
), 
transmits the data for merging ([0199], Fig. 11 – units, operating before proceed to compositing unit for combining images, in Fig. 11 to output images for merging.), and 
the data for merging ([0017], [0063], [0200], Fig. 11 – circuity operation by the compositing unit is configured to combined images captured by the camera with the alpha value is used for combining the data and in which a graphic image is combined on a non -combined image to generated a combine image.) , and 
representing, in the display image ([0018], [0068], [0086] - an outputting unit configured to output the combined image. A display image to be used for display on a display panel. a display panel outputs the combined image.), 
a region other than a region of pixels having values within a predetermined range from the predetermined pixel value from among the data for merging ([0066], [0095], [0096], [0107], Figs. 4, Fig, 17 - Moreover, the alpha value 3 may be set for each region. The alpha value 3 may be set only for pixel positions of the graphic image 8. One common alpha value 3 may be set for all pixel positions in the graphic image 8. As for pixel positions other than the pixel positions in the graphic image 8, a pixel value of the base image 1 may be used as a pixel value of the image after weighted composition without performing a computation for weighted composition.
The pixel value control unit 4 determines whether or not the alpha value 3 is larger than zero for each pixel position in the base image 1 (S3). The pixel value control unit 4 determines that a pixel position at which the alpha value 3 is larger than zero is a position in the region of the graphic image (a graphic combined position) and performs the process of S4. In addition, the pixel value control unit 4 determines that a pixel position at which the alpha value 3 is zero is a position outside the region of the graphic image (a graphic non -combined position).
FIG. 4E shows an example of the display image 16. The display image 16 shown in FIG. 4E is a brightness-limited image in which a dynamic range of an alpha composite image obtained by combining the graphic image shown in FIG. 4C on the base image 1 shown in FIG. 4A is extended using the corrected brightness ratio information 10 shown in FIG. 4D. FIG. 4E shows that brightness of the region of the graphic image is prevented from rising excessively. Specifically, the brightness of the region of the graphic image is limited to the first threshold or lower. More specifically, brightness of the high-brightness image section 100 is limited to the first threshold or lower thus “a region other than a region of pixels” can be read on.
Fig. 17 shows different regions.

    PNG
    media_image1.png
    437
    556
    media_image1.png
    Greyscale
).
Osman discloses the transmitting compresses ([0032], [0039] - The codec 112 uses a compressor/decompressor to code/decode media data using lossy compression, lossless compression, etc. the real-world environment data may also be packetized and encoded by the HMD 104 and sent as a stream of encoded environment data via the built-in router of the HMD 104, the network 110 to the codec 112 in the game cloud 102.
[0016], [0028] to [0029], [0124] - As shown in Figs. 1, communication channels (e.g. communication circuit) outputs the data. HMD and Game cloud are communications with compressed data and generated the display image as shown in Figs. 3 ); 
the apparatus executes decompressing the data ([0032], [0039] - The codec 112 uses a compressor/decompressor to code/decode media data using lossy compression, lossless compression, etc. the real-world environment data may also be packetized and encoded by the HMD 104 and sent as a stream of encoded environment data via the built-in router of the HMD 104, the network 110 to the codec 112 in the game cloud 102. 
[0016], [0028] to [0029], [0124] - As shown in Figs. 1, communication channels (e.g. communication circuit) outputs the data. HMD and Game cloud are communications with compressed data and generated the display image as shown in Figs. 3)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Koike in view of Osman, Ito with the transmitting compresses ; the apparatus that generates the display image executes decompressing the data as taught by Osman. The motivation for doing so richer experience can be allowed as taught by Osman in paragraph(s) [0007]. 
However Koike in view of Osman, Ito do not disclose irreversibly compresses.
Usui discloses wherein irreversibly compresses ([00067]– CPU/DSP perform compression that the compression format can be reversible and irreversible. ).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Koike in view of Osman, Ito with irreversibly compresses as taught by Usui. The motivation for doing so improving image quality as taught by Usui in paragraph(s) [0067]. 

Claims 6, 7, 8, 9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Koike et al. (Publication: US 2015/0213586 A1) in view of Osman et al. (Publication: 2014/0364212 A1), Ito (Patent: US 6597819 B1)  and Fischer et al. (Publication: US 2011/0205227 A1).

Regarding claim 6, Koike in view of Osman, Ito disclose all the limitations of claim 1 including alpha value and graphic image .
Koike discloses wherein the values [[ values of a plurality of pixels with one pixel]] in the image ([0017], [0062] to [0065], [0083], [0095], [0096], [0140], [0222], Fig. 11 - generate a combined image in which a graphic image is combined on a non -combined image. alpha value is a value of each pixel representing transparency of the image and image having a set transparency is combined on the base image is obtained as an alpha composite image for displaying.
the pixel value control unit determines whether or not the alpha value is larger than zero for each pixel position in the base image. determines that a pixel position at which the alpha value 3 is larger than zero is a position in the region of the graphic image (a graphic combined position) and performs the process of S4. In addition, the pixel value control unit determines that a pixel position at which the alpha value 3 is zero is a position outside the region of the graphic image (a graphic non-combined position). Subsequently, with respect to a graphic non-combined position, the pixel value control unit outputs a same value as the value of the brightness ratio information to the display image generating unit as the value of the corrected brightness ratio information of the graphic non-combined position without performing the process of S4 the inverse tone map 201 is corrected so that a combined image in which display brightness in a region of a graphic image is limited to a first threshold or lower is obtained in a similar manner to the first embodiment. the pixel value control unit outputs the inverse tone map after correction as a corrected inverse tone map, a plurality of inverse tone maps are prepared in advance and one of the plurality of inverse tone maps is selected as the corrected inverse tone map 213. an inverse tone map capable of reducing display brightness (display brightness as calculated by the display brightness calculating unit) in the region of the graphic image to the brightness threshold or lower is selected as the corrected inverse tone map. restricting a region in which brightness is reduced to a part of an image enables display quality in other regions to be maintained.).
However Koike in view of Osman, Ito do not disclose associates a values of a plurality of pixels with one pixel in the data.
Fischer discloses associates values of a plurality of pixels with one pixel in the data ([0042] to [0044] – combining the multiple values mathematically to compute a single value associated with each pixel of the image.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Koike in view of Osman, Ito with associates values of a plurality of pixels with one pixel in the data as taught by Fischer. The motivation for doing so to enhance image signals as taught by Fischer in paragraph(s) [0001]. 

Regarding claim 7, Koike in view of Osman, Ito and Fischer disclose all the limitations of claim 6 including merging data.
Koike discloses wherein the generating data places an a value of one or a plurality of pixels for each of storage regions allocated to [[a plurality of primary colors]] each of the plurality of pixels has ([0063] to [0066], [0072], - The alpha values of pixel are set for each region.
the pixel value control unit 4 corrects the brightness ratio information 2 based on the alpha value 3 and the display brightness information 7. In the present embodiment, the brightness ratio information 2 is corrected so that a combined image is obtained in which display brightness in a region of the graphic image is limited to a first threshold or lower
the alpha value 3 can take a value equal to or larger than zero and equal to or smaller than 1. In addition, by adding up a value obtained by multiplying a pixel value of the base image 1 by an alpha value and a value obtained by multiplying a pixel value of the graphic image by (1 -alpha value), a pixel value of an image after weighted composition is calculated. Therefore, when the alpha value 3=1, the pixel value of the base image 1 becomes the pixel value of the image after weighted composition, and when the alpha value 3=0, the pixel value of the graphic image 8 becomes the pixel value of the image after weighted composition.
the alpha value 3 may be set only for pixel positions of the graphic image 8. One common alpha value 3 may be set for all pixel positions in the graphic image 8. As for pixel positions other than the pixel positions in the graphic image 8, a pixel value of the base image 1 may be used as a pixel value of the image after weighted composition without performing a computation for weighted composition.).
Osman discloses a plurality of primary colors ([0141] - providing three basic color components.) .
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Koike in view of Osman, Ito and Fischer with a plurality of primary colors as taught by Osman. The motivation for doing so richer experience can be allowed as taught by Osman in paragraph(s) [0007]. 

Regarding claim 8, Koike in view of Osman, Ito and Fischer disclose all the limitations of claim 6.
Koike discloses wherein the generating data places an a value of one or a plurality of pixels set to each of a plurality of colors for each of storage regions allocated to the colors each of the plurality of pixels has ([0063] to [0066], [0072], - The alpha values of pixel are set for each region.
the pixel value control unit 4 corrects the brightness ratio information 2 based on the alpha value 3 and the display brightness information 7. In the present embodiment, the brightness ratio information 2 is corrected so that a combined image is obtained in which display brightness in a region of the graphic image is limited to a first threshold or lower
the alpha value 3 can take a value equal to or larger than zero and equal to or smaller than 1. In addition, by adding up a value obtained by multiplying a pixel value of the base image 1 by an alpha value and a value obtained by multiplying a pixel value of the graphic image by (1 -alpha value), a pixel value of an image after weighted composition is calculated. Therefore, when the alpha value 3=1, the pixel value of the base image 1 becomes the pixel value of the image after weighted composition, and when the alpha value 3=0, the pixel value of the graphic image 8 becomes the pixel value of the image after weighted composition.
the alpha value 3 may be set only for pixel positions of the graphic image 8. One common alpha value 3 may be set for all pixel positions in the graphic image 8. As for pixel positions other than the pixel positions in the graphic image 8, a pixel value of the base image 1 may be used as a pixel value of the image after weighted composition without performing a computation for weighted composition.).
Osman discloses each of a plurality of primary colors, the primary colors ([0141] - providing three basic color components.) .
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Koike in view of Osman, Ito and Fischer with each of a plurality of primary colors, the primary colors as taught by Osman. The motivation for doing so richer experience can be allowed as taught by Osman in paragraph(s) [0007]. 

Regarding claim 9, Koike in view of Osman, Ito and Fischer disclose all the limitations of claim 6.
Koike discloses wherein the generating the merging data places an a value of one or a plurality of pixels set in common to all for each of storage regions allocated to the plurality of each of the plurality of pixels has ([0063] to [0066], [0072], - The alpha values of pixel are set for each region.
the pixel value control unit 4 corrects the brightness ratio information 2 based on the alpha value 3 and the display brightness information 7. In the present embodiment, the brightness ratio information 2 is corrected so that a combined image is obtained in which display brightness in a region of the graphic image is limited to a first threshold or lower
the alpha value 3 can take a value equal to or larger than zero and equal to or smaller than 1. In addition, by adding up a value obtained by multiplying a pixel value of the base image 1 by an alpha value and a value obtained by multiplying a pixel value of the graphic image by (1 -alpha value), a pixel value of an image after weighted composition is calculated. Therefore, when the alpha value 3=1, the pixel value of the base image 1 becomes the pixel value of the image after weighted composition, and when the alpha value 3=0, the pixel value of the graphic image 8 becomes the pixel value of the image after weighted composition.
the alpha value 3 may be set only for pixel positions of the graphic image 8. One common alpha value 3 may be set for all pixel positions in the graphic image 8. As for pixel positions other than the pixel positions in the graphic image 8, a pixel value of the base image 1 may be used as a pixel value of the image after weighted composition without performing a computation for weighted composition.).
Osman discloses each of a plurality of primary colors, the primary colors ([0141] - providing three basic color components.) .
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Koike in view of Osman, Ito and Fischer with each of a plurality of primary colors, the primary colors as taught by Osman. The motivation for doing so richer experience can be allowed as taught by Osman in paragraph(s) [0007]. 

Regarding claim 15, Koike in view of Osman, Ito disclose all the limitations of claim 1 including graphics image; alpha image.
Koike in view of Osman, Ito disclose a value as stated above.
However Koike in view of Osman, Ito do not disclose the image has a higher resolution that another image.
Fischer discloses the image has a higher resolution that another image ([0061] to [0063] - value generated with a resolution lower than a resolution of the image. That is one image has higher resolution that the other.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Koike in view of Osman, Ito with the image has a higher resolution that another image as taught by Fischer. The motivation for doing so to enhance image signals as taught by Fischer in paragraph(s) [0001]. 

Claims 10 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Koike et al. (Publication: US 2015/0213586 A1) in view of Osman et al. (Publication: 2014/0364212 A1), Ito (Patent: US 6597819 B1)  and Sambongi (Publication: 2017/0046819 A1).

Regarding claim 10, Koike in view of Osman, Ito disclose all the limitations of claim 1 including merging data, graphics image and the alpha image.
Koike discloses by a relay apparatus, acquiring the data and [[separating]] the graphics image and the alpha image ([0017], [0062] to [0065], [0083], [0095], [0096], Fig. 11 - generate a combined image in which a graphic image is combined on a non -combined image. alpha value is a value of each pixel representing transparency of the image and image having a set transparency is combined on the base image is obtained as an alpha composite image for displaying.
the pixel value control unit determines whether or not the alpha value is larger than zero for each pixel position in the base image. determines that a pixel position at which the alpha value 3 is larger than zero is a position in the region of the graphic image (a graphic combined position) and performs the process of S4. In addition, the pixel value control unit determines that a pixel position at which the alpha value 3 is zero is a position outside the region of the graphic image (a graphic non-combined position). Subsequently, with respect to a graphic non-combined position, the pixel value control unit outputs a same value as the value of the brightness ratio information to the display image generating unit as the value of the corrected brightness ratio information of the graphic non-combined position without performing the process of S4 ); 
the image to be merged and the data of the a value by methods different from each other ([0017], [0063], [0200], Fig. 17 – circuity operation by the compositing unit is configured to combined images captured by the camera with the alpha value is used for combining the data and in which a graphic image is combined on a non -combined image to generated a combine image.
the pixel value control unit 4 corrects the brightness ratio information 2 based on the alpha value 3 and the display brightness information 7. In the present embodiment, the brightness ratio information 2 is corrected so that a combined image is obtained in which display brightness in a region of the graphic image is limited to a first threshold or lower 
the alpha value 3 can take a value equal to or larger than zero and equal to or smaller than 1. In addition, by adding up a value obtained by multiplying a pixel value of the base image 1 by an alpha value and a value obtained by multiplying a pixel value of the graphic image by (1 -alpha value), a pixel value of an image after weighted composition is calculated. Therefore, when the alpha value 3=1, the pixel value of the base image 1 becomes the pixel value of the image after weighted composition, and when the alpha value 3=0, the pixel value of the graphic image 8 becomes the pixel value of the image after weighted composition.
the alpha value 3 may be set only for pixel positions of the graphic image 8. One common alpha value 3 may be set for all pixel positions in the graphic image 8. As for pixel positions other than the pixel positions in the graphic image 8, a pixel value of the base image 1 may be used as a pixel value of the image after weighted composition without performing a computation for weighted composition thus “methods different from each other” can be read on. ) .
Osman discloses compression-encoding the graphics image by a first compression method and the [[alpha image]] by a second compression method different form the first compression method ([0044] - The stream of next media data, virtual game object [0032], is stored in the stream buffer 114, encoded by the codec 112, and sent as a stream of encoded next media data via the network 110 to the HMD 104. The HMD 104 receives the stream of encoded next media data, depacketizes the stream, and decodes the encoded next media data to provide the next media data to the microcontroller of the HMD 104 for display, “different from the first compression method” ) ; and 
transmitting the compression-encoded data to the display apparatus ([0016], [0028] to [0029], [0124] - As shown in Figs. 1, communication channels (e.g. communication circuit) outputs the data. HMD and Game cloud are communications with compressed data and generated the display image and displayed by a display as shown in Figs. 3 ).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Koike in view of Osman, Ito with compression-encoding the graphics image by a first compression method and the alpha image by a second compression method different form the first compression method as taught by Osman. The motivation for doing so richer experience can be allowed as taught by Osman in paragraph(s) [0007]. 
However Koike in view of Osman, Ito do not disclose separating the images.
Sambongi discloses separating the display images into [the graphics image and the alpha image] using the merging data ([0039] - In addition, the image processing apparatus 2 is provided with a separating unit 20 that separates specular-reflection components from the plurality of transformed images transformed in the transformation unit 16 and images from which the specular-reflection components have been removed, and an image reconstructing unit 21 that combines at least one of the plurality of specular-reflection components separated by the separating unit 20 and the images from which the specular-reflection.
[0040] - Furthermore, the separation is based on the values stored in the separation unit 20 as shown in Fig. 4 ). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Koike in view of Osman, Ito with separating the images as taught by Sambongi. The motivation for doing so image quality can be better. 

Regarding claim 23, Koike discloses a relay apparatus comprising ([0199], Fig. 11 - The image displaying system includes an imaging apparatus and a display apparatus.): 
A graphics image and an alpha image jointed within a display image ([0017], [0062] to [0065], [0083], [0095], Fig. 11 - generate a combined image in which a graphic image is combined on a non -combined image. alpha value is a value of each pixel representing transparency of the image and image having a set transparency is combined on the base image is obtained as an alpha composite image for displaying.
the pixel value control unit determines whether or not the alpha value is larger than zero for each pixel position in the base image. determines that a pixel position at which the alpha value 3 is larger than zero is a position in the region of the graphic image (a graphic combined position) and performs the process of S4. In addition, the pixel value control unit determines that a pixel position at which the alpha value 3 is zero is a position outside the region of the graphic image (a graphic non-combined position). Subsequently, with respect to a graphic non-combined position, the pixel value control unit outputs a same value as the value of the brightness ratio information to the display image generating unit as the value of the corrected brightness ratio information of the graphic non-combined position without performing the process of S4 ); 
the image to be merged ([0199], Fig. 11 – units, operating before proceed to compositing unit for combining images, in Fig. 11 to output images for merging.) and 
the data of the a value by methods different from each other ([0017], [0063], [0200], Fig. 17 – circuity operation by the compositing unit is configured to combined images captured by the camera with the alpha value is used for combining the data and in which a graphic image is combined on a non -combined image to generated a combine image.
the pixel value control unit 4 corrects the brightness ratio information 2 based on the alpha value 3 and the display brightness information 7. In the present embodiment, the brightness ratio information 2 is corrected so that a combined image is obtained in which display brightness in a region of the graphic image is limited to a first threshold or lower 
the alpha value 3 can take a value equal to or larger than zero and equal to or smaller than 1. In addition, by adding up a value obtained by multiplying a pixel value of the base image 1 by an alpha value and a value obtained by multiplying a pixel value of the graphic image by (1 -alpha value), a pixel value of an image after weighted composition is calculated. Therefore, when the alpha value 3=1, the pixel value of the base image 1 becomes the pixel value of the image after weighted composition, and when the alpha value 3=0, the pixel value of the graphic image 8 becomes the pixel value of the image after weighted composition.
the alpha value 3 may be set only for pixel positions of the graphic image 8. One common alpha value 3 may be set for all pixel positions in the graphic image 8. As for pixel positions other than the pixel positions in the graphic image 8, a pixel value of the base image 1 may be used as a pixel value of the image after weighted composition without performing a computation for weighted composition thus “methods different from each other” can be read on. ); and 
acquire the data for merging ([0017], [0062] to [0065], [0083], [0199], Fig. 11 – units, operating on data before proceed to compositing unit for combining images, in Fig. 11 to output images for merging.).
Koike discloses disclose merging data as stated above.
Koike does not however 
Osman discloses a compression encoding unit configured to compression-encode the graphic image by a first compression method and the [[alpha image]] by a second compression method different form the first compression method (
[0044] - The stream of next media data, virtual game object [0032], is stored in the stream buffer 114, encoded by the codec 112, and sent as a stream of encoded next media data via the network 110 to the HMD 104. The HMD 104 receives the stream of encoded next media data, depacketizes the stream, and decodes the encoded next media data to provide the next media data to the microcontroller of the HMD 104 for display, “different from the first compression method”
); and a communication unit configured to acquire the data from display apparatus that generates a display image and transmit the data to the display apparatus ([0016], [0028] to [0029], [0124] - As shown in Figs. 1, communication channels (e.g. communication circuit) outputs the data by display. HMD and Game cloud are communications with compressed data and generated the display image as shown in Figs. 3 ).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Koike with a compression encoding unit configured to compression-encode; and a communication unit configured to acquire the data from display apparatus that generates a display image and transmit the data to the display apparatus as taught by Osman. The motivation for doing so richer experience can be allowed as taught by Osman in paragraph(s) [0007]. 
However Koike in view of Osman, Ito do not disclose a data separation unit configured to separate data .
Sambongi discloses a data separation unit configured to separate data ([0039] - In addition, the image processing apparatus 2 is provided with a separating unit 20 that separates specular-reflection components from the plurality of transformed images transformed in the transformation unit 16 and images from which the specular-reflection components have been removed, and an image reconstructing unit 21 that combines at least one of the plurality of specular-reflection components separated by the separating unit 20 and the images from which the specular-reflection.). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Koike in view of Osman, Ito with a data separation unit configured to separate data as taught by Sambongi. The motivation for doing so image quality can be better. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Koike et al. (Publication: US 2015/0213586 A1) in view of Osman et al. (Publication: 2014/0364212 A1), Ito (Patent: US 6597819 B1) , Sambongi (Publication: 2017/0046819 A1) and Usui (Publication: US 2012/0293706 A1),.

Regarding claim 11, Koike in view of Osman, Ito and Sambongi disclose all the limitations of claim 10 including the first compression method, second compression method, graphics image and alpha image.
Koike in view of Osman, Ito and Sambongi do not disclose However Usui discloses 
wherein the method irreversible compress the [[graphics image]] and the second method compress the [[alpha image]] ([00066] to [00068] – CPU/DSP perform compression that the compression format can be reversible and irreversible. ).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Koike in view of Osman, Ito and Sambongi with wherein the method irreversible compress the [[graphics image]] and the second method compress the [[alpha image]] as taught by Usui. The motivation for doing so improving image quality as taught by Usui in paragraph(s) [0067].

Response to Arguments

The examiner suggests to amend a more specific element on the claim that helps distinguish the claim from current prior art(s) and Applicant’s invention.

Claim Rejection Under 35 U.S.C. 103
Applicant asserts “With respect to claim 10, there is no disclosure in Koike that the alpha image and graphics image are separated and that they are then transmitted using different compression types.”

In response to Applicant's arguments against the references individually, one cannot show nonobviousness by referring references individually where	the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

It is the combinations of Osman and Sambongi that disclose the language above, see rejection above for detail.

Applicant asserts “Claims 4, 5, 17, and 26 were rejected under 35 U.S.C.§ 103 as being unpatentable over Koike in view of Osman and Usui. Applicants submit that the Examiner has misinterpreted Usui. Usui relates to an image pickup device and the physical arrangement of pixels on the image pickup apparatus. The image pickup apparatus comprises various groupings of pixels so that sub-pixel accuracy can be achieved in a final image. The joining method from the various pixel regions is described in Usui and it is not even clear how this would be applicable to the present claims. In Usui, the sub-region pixel information is combined to obtain a combined image whereas in the present invention two completely separate images, one comprising alpha values, are joined in a specific manner for transmission. The Examiner states that the motivation for combining the images would be "to improve image quality" but joining the alpha image and the graphics image does not improve the graphics image in any manner.”

During patent examination, the pending claims must be given their broadest reasonable interpretation consistent with the specification. See MPEP § 2111. Further, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). See also MPEP § 2145(VI). 


In response to Applicant's arguments against the references individually, one cannot show nonobviousness by referring references individually where	the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

It is the combinations of Koike in view of Osman, Ito that disclose the language above, see rejection above for detail.

Furthermore, as taught by the reference, Usui [0007], avoid an image quality degradation is the invention and thus a motivation.
Regarding claims 2 – 4, 6 – 17, 19 ,21, 22, and 25 the Applicant asserts that they are not obvious over based on their dependency from independent claims 1, 18, and 20 respectively. The examiner cannot concur with the Applicant respectfully from same reason noted in the examiner’s response to argument asserted from claims 1, 18, and 20 respectively. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ming Wu whose telephone number is (571) 270-0724.  The examiner can normally be reached on Monday-Thursday and alternate Fridays (9:30am - 6:00pm) PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ming Wu/
Primary Examiner, Art Unit 2616